             Case 1:16-cv-04540-VSB-OTW Document 104 Filed 09/30/19 Page 1 of 2




                                                 THE CITY OF NEW YORK                               JOHN CORBIN CARTER
                                                                                                   Assistant Corporation Counsel
ZACHARY W. CARTER
Corporation Counsel
                                                LAW DEPARTMENT                              Labor and Employment Law Division
                                              100 CHURCH STREET, ROOM 2-102                               Phone: (212) 356-2078
                                                    NEW YORK, NY 10007                                     jocarter@law.nyc.gov

                                                                          September 30, 2019
       VIA ECF
       Honorable Vernon S. Broderick
       United States District Judge
       Southern District of New York
                                                          Re: Colon v. N.Y.C. Hous. Auth. et al.,
                                                              16 Civ. 4540 (VSB) (OTW)

                                                               Williams v. N.Y.C. Hous. Auth. et al.,
                                                               16 Civ. 8193 (VSB) (OTW)
       Dear Judge Broderick:

                      I am an Assistant Corporation Counsel in the office of Georgia M. Pestana,
       Acting Corporation Counsel of the City of New York (“Corporation Counsel”), counsel for
       Defendant Melissa Mark-Viverito in the above-referenced actions, which were consolidated for
       pre-trial purposes. I write on behalf of all parties to propose a briefing schedule for all
       Defendants’ anticipated motions for summary judgment in both the Colon and Williams matters.

                      Discovery has closed in both actions. The parties conducted a final deposition on
       September 23, 2019 and anticipate receiving the transcript from that deposition by mid-October.
       For the Court’s convenience, and to avoid unnecessary duplication, Defendants propose briefing
       summary judgment in the Colon and Williams actions contemporaneously. Additionally, I have
       advised all parties that I am leaving Corporation Counsel effective next week. The next
       Corporation Counsel attorney will require substantial time to review the extensive discovery
       record in these actions and prepare the summary judgment motions. Accordingly, and in light of
       the above, the parties jointly propose the following briefing schedule for all Defendants’
       summary judgment motions in both the Colon and Williams actions:

                      •   Defendants to file summary judgment motions by January 17, 2020;
                      •   Plaintiffs to file opposition by March 20, 2020;
                      •   Defendants to file reply papers by April 17, 2020.

                          I thank the Court for its attention to this matter.

                                                                          Respectfully,
                                                                          /s/ John Corbin Carter
                                                                          Assistant Corporation Counsel
      Case 1:16-cv-04540-VSB-OTW Document 104 Filed 09/30/19 Page 2 of 2



cc:    All Counsel of Record
       (via ECF)




                                      2
